 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org

 7   Attorney for Anthony McMichael

 8
                                  UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:13-cr-00325-RFB-VCF

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   ANTHONY MCMICHAEL,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Simon Kung, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Margaret W. Lambrose, Assistant Federal Public Defender, counsel for Anthony McMichael,
21   that the Revocation Hearing currently scheduled on November 22, 2019, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than three (3) weeks.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel needs additional time to meet and confer with her client prior
25   to the revocation hearing.
26          2.      The defendant is in custody and agrees with the need for the continuance.
 1         3.     The parties agree to the continuance.
 2         This is the first request for a continuance of the revocation hearing.
 3         DATED this 21st day of November, 2019.
 4
 5   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 6
 7
     By /s/ Margaret W. Lambrose                     By /s/ Simon Kung
 8   MARGARET W. LAMBROSE                            SIMON KUNG
     Assistant Federal Public Defender               Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:13-cr-00325-RFB-VCF
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     ANTHONY MCMICHAEL,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                        December 16, 2019at
     Friday, November 22, 2019 at 1:00 p.m., be vacated and continued to ________________

12                 1 00 __.m.;
     the hour of ___:___ p     or to a time and date convenient to the court.

13          DATED this 21st
                       ___ day of November, 2019.

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
